Case 1:19-cv-02992-DDD-KLM Document 52 Filed 04/23/20 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:19-cv-02992-DDD-KLM

        ONYX ENTERPRISES INT’L, CORP.,

                Plaintiff,
        v.

        SLOAN INTERNATIONAL HOLDINGS CORP.; and
        JONATHAN SLOAN,

                Defendants.


                    ORDER ADOPTING MAGISTRATE JUDGE’S
                   RECOMMENDATION AND DISMISSING CASE


             Before the Court is the recommendation [Doc. 51] of United States
        Magistrate Kristen L. Mix as to the disposition of several pending mo-
        tions, in which she recommends that the Court dismiss this case without
        prejudice for lack of personal jurisdiction over the defendants. The rec-
        ommendation states that the parties may file objections to it within four-
        teen days after being served with a copy. [Doc. 51 at 17-18 (citing Fed.
        R. Civ. P. 72).] The recommendation was served on March 30, 2020, and
        no party has objected to it.

             In the absence of a timely objection, the Court may review a magis-
        trate judge’s recommendation under any standard it deems appropriate.
        Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
        v. Arn, 474 U.S. 140, 150, 154 (1985)). In this matter, the Court has re-
        viewed the recommendation to satisfy itself that there is “no clear error
        on the face of the record.” Fed. R. Civ. P. 72(b) Advisory Committee




                                           -1-
Case 1:19-cv-02992-DDD-KLM Document 52 Filed 04/23/20 USDC Colorado Page 2 of 3




        Notes. Based on that review, the Court has concluded that the recom-
        mendation is a correct application of the facts and the law.

           Accordingly, it is ORDERED that:

           The Order and Recommendation of United States Magistrate Judge
        [Doc. 51] is ACCEPTED and ADOPTED;

           Plaintiff’s Motion to Strike Defendants’ Motion to Dismiss and/or Mo-
        tion to Transfer as to Sloan International Holdings Corp. [Doc. 11] is
        GRANTED. Defendants’ Motion to Dismiss [Doc. 7] is adjudicated only
        as to Defendant Jonathan Sloan;

           Defendants’ Motion to Dismiss Plaintiff’s Complaint and/or Motion
        to Transfer Venue Under 28 U.S.C. § 1404 [Doc. 7] is GRANTED with
        respect to Plaintiff’s claims against Defendant Jonathan Sloan, which
        are DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of
        Civil Procedure 12(b)(2) for lack of personal jurisdiction;

           Plaintiff’s Motion for Default Judgment and Permanent Injunction
        Against Defendant Sloan International Holdings Corp. [Doc. 36] is DE-
        NIED. Plaintiff’s claims against Defendant Sloan International Hold-
        ings Corp. are DISMISSED WITHOUT PREJUDICE for lack of personal
        jurisdiction;

           Defendant Jonathan Sloan’s Motion Requesting Appointment of
        Counsel for Defendant Sloan International Holdings Corp. [Doc. 42] is
        no longer referred to Magistrate Judge Kristin L. Mix, and is DENIED
        AS MOOT; and




                                           -2-
Case 1:19-cv-02992-DDD-KLM Document 52 Filed 04/23/20 USDC Colorado Page 3 of 3




           The Clerk of Court is directed to close this case.

        DATED: April 23, 2020                BY THE COURT:




                                             Hon. Daniel D. Domenico




                                           -3-
